Title: To James Madison from Robert Smith, 6 September 1809
From: Smith, Robert
To: Madison, James


Sir,
Washington Sep. 6. 1809.
You will perceive that the enclosed papers from Gov. Claiborne state a Case, which has not been provided for by the Act of Congress. It is to be hoped that it will not occur. If it should, as is apprehended by the Governor, what instructions ought to be sent to him? Ought any to go in anticipation of such an event?
I have acknowledged the receipt of the enclosed letter from Genl Turreau and have informed him that I would lay it before you. More than this, I beleive, he does not expect. At least he has so stated to me in Conversation.
The account from Balto of a second battle on the Danube, being founded only on the report of the Captain of the vessel not supported by any paper, printed or written, may not be true. Such an event, however, is reasonably to be expected. If it should have taken place, we will the more easily keep our intended Course with respect to G. Britain.
Mr Jackson, who, it seems, reached Annapolis on sunday Evening last, has not yet arrived here. Respectfy Yours
R Smith
